Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted 6/23/21 have been approved.
Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art references of record are 20180196732 (which provides for checkpoint/restoring) and the NPL reference to N Lanke (which also provides for restarting after an application reaches a checkpoint); however, neither provides for initiating execution of a first version and after a checkpoint is reached restarting the first version and utilizing at least a portion of a second version. Those features are taught by the independent claims (1, 12 and 23) and therefore the dependent claims 2-11, 13-22 and 24-33 are allowable for those same reasons. The reference to Haid (20170364425) is also considered pertinent to the present application. Haid teaches swapping one version for another based on checkpointing; but, also does not restart the first version while utilizing a portion of a second version.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN Q CHAVIS whose telephone number is (571)272-3720. The examiner can normally be reached Monday-Friday 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN Q CHAVIS/             Primary Examiner, Art Unit 2193